178 So. 2d 565 (1965)
Cleve G. CAZALAS
v.
STATE.
1 Div. 265.
Supreme Court of Alabama.
August 12, 1965.
Rehearing Denied September 30, 1965.
Harry Seale, Mobile, for petitioner.
Richmond M. Flowers, Atty. Gen., and John C. Tyson, III, Asst. Atty., Gen., opposed.
COLEMAN, Justice.
Petition of Cleve G. Cazalas for certiorari to the Court of Appeals to review and *566 revise the judgment and decision in Cazalas v. State, Ala.App., 178 So. 2d 562 (1 Div. 983).
Writ denied.
LAWSON, GOODWYN and HARWOOD, JJ., concur.